Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2021

                                       No. 04-21-00345-CR

                          EX PARTE Vanessa Marie VILLANUEVA,

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A1523-1
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

        Retained counsel for appellant, Cynthia Hujar Orr, has filed a motion to withdraw.
Counsel’s motion, however, does not comply with Texas Rule of Appellate Procedure 6.5.
Specifically, the motion does not contain the following: a list of current deadlines and settings in
the case; appellant’s name and last known address and telephone number; a statement that a copy
of the motion was delivered to appellant in person or by certified and first-class mail; and a
statement that appellant was notified in writing of the right to object to the motion to withdraw.
See TEX. R. APP. P. 6.5(a), (b). Accordingly, counsel’s motion to withdraw is DENIED, without
prejudice to re-filing.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court